DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered. 
Claim Status
An amendment, 5/26/2022, is acknowledged. Claims 1, 12-17, 19, and 19-20 are amended; claims 11 and 18 are canceled.  Claims 1-10, 12-17, and 19-20 are currently pending, claim 20 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anjiki et al. (US 2017/0218488)(previously cited) in view of Kiyoshi et al. (US 3411957)(previously cited) and Huang et al. (CN 204729456)(machine translation attached).
With respect to Claim 1, Anjiki teaches a nodular iron alloy with a composition, in weight%, as follows (para. 18, 33-52):

Claim 1
Anjiki
C
2.2-3.2
2.7-4.3
Si
1.7-2.3
2.0-3.5
Mn
0.2-0.6
0.3-0.8
Cu
0.2-0.6
0.3-1.0
Cr
0.1-0.4
0.05-0.90
Ni
0.4-0.8
-
Mo
0.15-0.45
0.05-1.0
Co
0.2-1.0
-
Mg
0.02-0.06
0.02-0.10
Fe
contained
Balance with impurities


Thus, Anjiki teaches a nodular iron alloy with compositional ranges overlapping each of the instantly claimed ranges, with the exception of Ni and Co.
Kiyoshi teaches a spheroidal graphite (i.e. nodular) cast iron alloy with compositional ranges of C, Si, Mn, Cr, and Mo substantially overlapping the instant claim and those of Anjiki, wherein the alloy further comprises up to 5 wt% of Ni and/or Co are added in order to improve the quality of the cast alloy in particular, improve the hot workability, heat treatability, and mechanical properties of the alloy. (col. 3, ln. 48-51; col. 4, ln. 51-63).
Thus, Kiyoshi and Anjiki are drawn to substantially similar iron alloys with nodular/spheroidal graphite.  It would have been obvious to one of ordinary skill in the art to modify the nodular cast iron of Anjiki to add up to 5 wt% of Ni and Co, as taught by Kiyoshi, in order to improve the quality of the cast alloy for example, to improve the hot workability, heat treatability, and/or mechanical properties of the alloy.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Finally, Anjiki teaches that the nodular cast iron alloy may be used for forming an engine component, in particular a piston (para. 1-5, 8-9, 11, 10-102) and thus teaches forming a cast component useful in internal combustion engines; however, the reference is silent as to a component having integrated lightening holes as instantly claimed.
Huang teaches an engine crankshaft (thus, a propulsion system component) comprising first and second integrated lightening holes formed through rod journals and main journals, respectively. (abstract; Figs. 1-2; specification, sec. “Preferred Embodiment”). Huang teaches that such integrated lightening holes allow for reduced power consumption and cost and further teaches that the crankshaft, which is preferably formed by casting, may comprise a ductile cast iron (i.e. nodular cast iron). (abstract; specification, sec. “Background technology”).
Thus, Anjiki and Huang are both drawn to forming nodular iron cast alloy components useful for internal combustion engines.  One of ordinary skill in the art would recognize that such components are useful in a variety of vehicles comprising internal combustion engines, in particular, automobiles.  It would have been obvious to one of ordinary skill to use a nodular cast iron alloy known to be useful for forming engine components, as taught by Anjiki in view of Kiyoshi, to form an automotive component comprising an engine crankshaft comprising first and second integrated lightening holes formed through a rod journal and a main journal, respectively, as taught by Huang, in order to form a component with reduced cost and power consumption.  In other words, it would have been obvious to one of ordinary skill in the art to use an alloy known to be used for engine components to form a related cast automotive engine component, with a predictable result of success.
With respect to Claim 2, Anjiki teaches an iron content overlapping the instantly claimed range. (para. 18, 33-52).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges of Anjiki in view of Kiyoshi.  MPEP § 2144.05.
With respect to Claim 3, Anjiki teaches a content of sulfur of 0.05 wt% or less and phosphorus content of 0.1 wt% or less. (para. 49-50). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges of Anjiki in view of Kiyoshi.  MPEP § 2144.05.
With respect to Claims 5 and 7, Anjiki in view of Kiyoshi and Huang teach a nodular iron alloy automotive component comprising graphite nodules (see, e.g., abstract) but is silent as to the Young’s modulus of and diameter of graphite nodules in the nodular cast iron alloy.  However, as Anjiki in view of Kisoshi and Huang teach a nodular graphite cast iron alloy component with a composition substantially overlapping the claimed ranges and further teach a pearlite microstructural content and tensile strength overlapping the claimed ranges (see Claims 6 and 7 below), it would be expected to result in the same properties including Young’s modulus and graphite nodule diameter.  See MPEP 2112.01.
With respect to Claim 6, Anjiki teaches a tensile strength of 700 MPa or more (para. 64) including examples with tensile strengths ranging between 785 and 895 MPa, falling within the claimed range. (Table 3).  It would have been obvious to one of ordinary skill in the art to select a cast iron alloy component with an ultimate tensile strength from the portion of the overlapping ranges taught by Anjiki in view of Kiyoshi and Huang.  MPEP 2144.05.
With respect to Claim 7, Anjiki teaches a cast iron with a pearlite content of 60-100% (para. 26-27) including examples with pearlite content greater than 90%, falling within the claimed range. (Table 3).  It would have been obvious to one of ordinary skill in the art to select a cast iron alloy component with a pearlite content from the portion of the overlapping ranges taught by Anjiki in view of Kiyoshi and Huang.  MPEP 2144.05.
With respect to Claim 8, Anjiki teaches a cast iron with a graphite spheroidizing ratio (nodularity) of 80% or more (para. 21) including examples with nodularity greater than 85%, falling within the claimed range. (Table 2; para. 108).  It would have been obvious to one of ordinary skill in the art to select a cast iron alloy component with a nodularity from the portion of the overlapping ranges taught by Anjiki in view of Kiyoshi and Huang.  MPEP 2144.05. 
With respect to Claim 10, Anjiki teaches a cast iron with a graphite spheroidizing ratio (nodularity) of 80% or more (para. 21) including examples with nodularity greater than 85% (Table 2; para. 108), but is silent as to the density of graphite nodules in the nodular cast iron alloy.  However, as Anjiki in view of Kiyoshi and Huang teach a nodular graphite iron alloy cast component with a composition substantially overlapping the claimed ranges and further teach substantially similar microstructure and properties including nodularity, pearlite phase content, and tensile strength (see Claims 6-8), it would be expected to result in the same properties including number density of graphite nodules.  MPEP 2112.01.
With respect to Claim 12, Anjiki in view of Kiyoshi and Huang teach an automotive component comprising a propulsion system component for an internal combustion engine. (see rejection of Claim 1).  In particular, Huang teaches an engine crankshaft comprising integrated lightening holes through a rod journal and main journal (see rejection of Claim 1; Figs. 1-2; abstract) and further teaches that the crankshaft component may be formed by casting.  Accordingly, it would have been obvious to one of ordinary skill in the art to form the automotive crankshaft component comprising integrated lightening holes formed through rod journals and main journals of Anjiki in view of Kiyoshi and Huang by casting , as taught Huang, in order to form a lightweight component with reduced cost and power consumption.

With respect to Claim 13, compositional ranges including zero are interpreted as optional elements.  Therefore, Anjiki in view of Kiyoshi and Huang teach a nodular iron alloy cast automotive propulsion system component, wherein the component comprises integrated lightening holes through rod journals and main journals, the component comprising compositional ranges overlapping each of the required ranges. (see rejections of Claim 1 and 12 above, incorporated here by reference).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges.  MPEP 2144.05.
With respect to Claims 14-16, Anjiki teaches a nodular cast iron alloy comprising graphite nodules with an ultimate tensile strength, pearlite content, and nodularity overlapping the instantly claimed ranges (see rejections of Claims 6-8, incorporated here by reference), but is silent as to the Young’s modulus, and diameter and density of graphite nodules in the nodular cast iron alloy.  However, as Anjiki in view of Kiyoshi and Huang teach a nodular graphite iron alloy cast automotive propulsion system component with a composition substantially overlapping the claimed ranges and further teach an alloy with a structure and properties substantially similar to those of the instant alloy, it would be expected to result in the same properties including Young’s modulus and graphite nodule diameter.  MPEP 2112.01.
With respect to Claim 19, Anjiki in view of Kiyoshi and Huang teach a cast automotive propulsion system component, such as a nodular iron alloy engine crankshaft for an internal combustion engine having integrated lightening holes through main journals and rod journals. (see rejection of Claims 1, 12-13 above).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anjiki et al. (US 2017/0218488) in view of Kiyoshi et al. (US 3411957) and Huang et al. (CN 204729456), as applied to Claims 3 and 16, respectively, further in view of Dekker (US 2014/0093416)(previously cited).
With respect to Claims 4 and 16, Anjiki is silent as to the addition of a rare earth.
Dekker teaches a nodular iron alloy comprising up to 0.01 wt% total of cerium (a rare earth element), which is taught to improve the castability and/or formation of nodular graphite and further teaches that the content of cerium should be limited to avoid negative influences resulting from excessive content of the element. (para. 21).
It would have been obvious to one of ordinary skill in the art to modify the iron alloy of Anjiki in view of Kiyoshi and Huang, to add up to 0.1 wt% of Ce, as taught by Dekker, in order to improve the castability of the alloy and/or enhance the formation of nodular graphite.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.  Moreover, it would have been obvious to one of ordinary skill in the art to minimize the included content of cerium to obtain desired utilities while avoiding unwanted effects from excessive Ce content.
Response to Arguments
Applicant’s arguments, filed 5/26/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, prior art Anjiki, Kiyshoshi and Brown fail to teach a cast iron automotive propulsion system component comprising integrated lightening holes through main journals and rod journals.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anjiki in view of Kiyoshi and Huang.
Applicant’s arguments are drawn to the amended limitations concerning a cast automotive propulsion system component comprising integrated lightening holes through rod journals and main journals and therefore, are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735